Citation Nr: 1101655	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-26 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for Grade 
II-III chondromalacia of the right knee (hereinafter a right 
knee disability).

2.	Entitlement to an initial compensable evaluation for tinea 
versicolor (claimed as rash of the shoulders and neck).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1981 to July 2001.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The Veteran and his wife attended a hearing with the Decision 
Review Officer (DRO) at the Louisville RO in January 2009.  This 
transcript has been associated with the claims file.

Additional evidence was received at the Board in February 2010 
and the Veteran waived RO jurisdiction over this evidence.  


FINDINGS OF FACT

1.	The Veteran's right knee disability is manifested by symptoms 
of flare-ups, weakness, and pain; with no limitation of 
flexion or extension.  There is no evidence of ankylosis, 
subluxation, instability, laxity, or impairment to the tibia 
or fibula.

2.	The Veteran's skin disorder is manifested by a rash which 
appears on his back, neck, and shoulders, typically in the 
summer, and is treated by a topical corticosteroid.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5014, 5257, 5260, and 5261.

2.	The criteria for an initial compensable evaluation for a skin 
disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7806 and 7813.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to 
the Veteran in July 2005 and August 2006.  The July 2005 letter 
advised the Veteran of the information necessary to substantiate 
his claim, and of his and VA's respective obligations for 
obtaining specified types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 
August 2006 letter also advised the Veteran of how disability 
ratings and effective dates are determined.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Although the Veteran was 
not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the 
adjudication of his claims in the November 2005 rating decision, 
the Board finds that providing him with adequate notice in the 
August 2006 letter followed by a readjudication of the claim in 
the July 2007 statement of the case, July 2008 supplemental 
statement of the case, and June 2009 supplemental statement of 
the case, 'cures' any timing problem associated with inadequate 
notice or the lack of notice prior to the initial adjudication.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), 
citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board 
finds that even if the above letters failed to provide the 
Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claim 
after reading the above letters as well as the rating decision, 
statement of the case, and supplemental statement of the case.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the 
Board finds that there can be no prejudice to the Veteran due to 
a lack of adequate 338 U.S.C.A. § 5103(a) notice where, as here, 
none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  The VA has also obtained private treatment 
records and associated them with the file.  The Veteran has at no 
time referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran was afforded a medical examination in September 2005 
for his right knee disability and two medical examinations in 
January 2009 in order to determine the severity of his knee 
disability and skin disorder.  These opinions were rendered by 
medical professionals following a thorough examination and 
interview of the appellant and review of the claims file.  The 
examiners obtained an accurate history and listened to the 
appellant's assertions.  The examiners laid a factual foundation 
and reasoned basis for the conclusions that were reached.

There is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
Therefore, the Board finds that the examination is adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Increased Ratings

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Right Knee Disability

The Veteran contends that he is entitled to an evaluation in 
excess of 10 percent for his service-connected right knee 
disability.  For the reasons that follow, the Boards finds he is 
not.

Where, as in the present case, entitlement to compensation has 
already been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  Further, the Board must 
evaluate the medical evidence of record since the filing of the 
claim for increased rating and consider the appropriateness of a 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.

VA's General Counsel has held that when a knee disorder is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran also 
has limitation of knee motion which at least meets the criteria 
for a noncompensable evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  If a Veteran does not meet the criteria for a 
noncompensable rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, there is no additional disability for which 
a separate rating for arthritis may be assigned.  VAOPGCPREC 23-
97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  
However, if a rating is assigned under the provisions for other 
knee impairment (38 C.F.R. § 4.71a, Diagnostic Code 5257) a 
separate 10 percent rating may be assigned where there is X-ray 
evidence of arthritis and evidence of painful motion.  See 
VAOPGCPREC 9-98 (August 14, 1998), published at 63 Fed. Reg. 
56,704 (1998); 38 C.F.R. § 3.59.

In this case, the Veteran was assigned a 10 percent evaluation 
under Diagnostic Code 5010-5014 (traumatic arthritis-
osteomalacia).  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen).  This diagnostic code is further evaluated according to 
Diagnostic Code 5003, which pertains to degenerative arthritis.  
The Veteran is not, however, separately rated under Diagnostic 
Codes 5260 or 5261 for limitation of motion of the knee or under 
Diagnostic Code 5257 for instability of the right knee.  Under 
such circumstances, the Board will therefore consider (1) whether 
the Veteran is entitled to a rating in excess of 10 percent for 
any limitation of motion of the right knee, and (2) whether the 
Veteran is entitled to a separate rating for any instability of 
the right knee.  With regard to the first issue, the Board will 
consider whether the Veteran is entitled to a higher rating under 
Diagnostic Codes 5260 and/or 5261.  The Veteran's right knee 
disability, as manifested by degenerative changes, may be 
assigned separate ratings under Diagnostic Codes 5260 and 5261.  
See VAOPGCPREC 9-2004.

Increased Evaluation Based on Limitation of Motion

As noted above, the Veteran's right knee disability is currently 
rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5014.  Diagnostic Code 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensably disabling under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  Id.

In the absence of limitation of motion, a 10 percent evaluation 
is assigned where x-ray evidence shows involvement of two or more 
major joints or 2 or more minor joint groups.  Where there is x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent evaluation is assigned.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The 20 and 10 
percent ratings based on x-ray findings, above, will not be 
combined with ratings based on limitation of motion.  See id., 
Note (1).  Under 38 C.F.R. § 4.45(f) multiple involvements of the 
metacarpal joints are considered groups of minor joints, ratable 
on a parity with major joints.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent evaluation where flexion of the leg 
is only limited to 60 degrees.  For a 10 percent evaluation, 
flexion must be limited to 45 degrees.  A 20 percent evaluation 
is warranted where flexion is limited to 30 degrees.  A 30 
percent evaluation may be assigned where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation where 
extension of the leg is limited to 5 degrees.  A 10 percent 
evaluation requires extension limited to 10 degrees.  A 20 
percent evaluation is warranted where extension is limited to 15 
degrees.  A 30 percent evaluation may be assigned where the 
evidence shows extension limited to 20 degrees.  For a 40 percent 
evaluation, extension must be limited to 30 degrees.  And 
finally, where extension is limited to 45 degrees, a 50 percent 
evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

The normal range of motion of the knee is flexion to 140 degrees 
and extension to zero degrees.  38 C.F.R. § 4.71a, Plate II.

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the same 
joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 
Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both 
a limitation of flexion and a limitation of extension of the same 
leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the leg.  
Id.

After careful review of the record, the Board finds that the 
competent medical evidence of record does not support an 
evaluation in excess of 10 percent.  A September 2005 VA 
examination reported indicated that the Veteran had flexion 
limited by pain to 95 degrees.  The examiner also reported that 
the Veteran used a metal hinged knee brace.  It was also noted 
that repetitive motion did increase discomfort and function 
beyond 95 degrees of flexion.  The examiner reported that the 
Veteran only missed time from work due to his right knee when he 
was off for knee surgery.  The examiner took x-rays of the right 
knee and ultimately found no arthritis with normal joint spacing.

A January 2009 VA examination report indicated that the Veteran 
had full extension to zero degrees and full extension to 140 
degrees.  The examiner further reported that there was no 
objective evidence of pain following repetitive motion and there 
were no additional limitations after three repetitions of range 
of motion.  See DeLuca, supra.  X-ray studies were normal. 
The Board notes that neither of the Veteran's examinations 
reveals flexion limited to 60 degrees or extension limited to 5 
degrees, either of which could warrant a separate evaluation 
under limitation of motion.  Thus, the Board finds that the 
Veteran is not entitled to separate compensable ratings under the 
schedular criteria of Diagnostic Codes 5260 or 5261.  The 
evidence of record does, however, demonstrate that the Veteran 
has subjective complaints of pain, decreased strength, and 
weakness and that he gets his knee drained 2-3 times a year.  See 
e.g., July 2008 VA treatment record.

As the Veteran does not have increased limitation of motion under 
Diagnostic Codes 5260 or 5261, a higher rating is not warranted 
under these codes.  

Entitlement to a Separate Evaluation Based on Instability 
of the Right Knee

Diagnostic Code 5257 provides for a 10 percent evaluation where 
there is slight recurrent subluxation or lateral instability.  A 
20 percent evaluation is assigned where there is moderate 
recurrent subluxation or lateral instability, and a 30 percent 
evaluation where there is severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board finds that a separate evaluation under Diagnostic Code 
5257 is not warranted for the right knee, as the Veteran's 
complaints of instability at the January 2009 RO hearing are not 
supported by the objective clinical findings.  In this regard, at 
the September 2005 VA examination, the examiner reported no 
instability of the right knee, although crepitus was heard on 
knee movement.  At the January 2009 VA examination the examiner 
also reported no instability of the right knee.  Neither VA 
examination nor any competent evidence of record indicates 
subluxation of the right knee.

The Board places significantly more weight on the objective 
clinical findings reported on examination than the Veteran's own 
subjective statements in support of his claim.  See Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board).  Since the 
clinical evidence shows no instability of the right knee, the 
Board finds that the preponderance of the evidence is against a 
separate evaluation under Diagnostic Code 5257 due to recurrent 
subluxation or lateral instability.  

Additional Considerations

The Board has considered the applicability of additional 
diagnostic codes potentially applicable to the Veteran's right 
knee disability.  However, no higher or separate evaluation is 
warranted under any of these diagnostic codes.  In this regard, 
the Board observes that Diagnostic Codes 5258 and 5259 do not 
apply to the Veteran's current disability because there is no 
evidence of semilunar dislocated cartilage or removal of the 
semilunar cartilage.  In addition, as the evidence of record 
fails to demonstrate ankylosis or impairment of the tibia or 
fibula, the Veteran is not entitled to a separate or higher 
rating under Diagnostic Codes 5256 or 5262.  There is also no 
evidence of genu recurvatum and as such, Diagnostic Code 5263 is 
not applicable.

The Board acknowledges the Veteran's contentions that his right 
knee disability warrants an evaluation greater than 10 percent.  
However, in determining the actual degree of disability, an 
objective examination is more probative of the degree of the 
Veteran's impairment.  Furthermore, the opinions and observations 
of the Veteran alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.71a with respect to determining the 
severity of his service-connected disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and 
(2).

In light of the above, the Board finds that the Veteran is not 
entitled to an evaluation in excess of 10 percent for his 
service-connected right knee disability at any point in the 
appeal period.  The Board has considered whether the benefit of 
the doubt rule applies to the present appeal.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  However, a preponderance of the evidence is against a 
higher evaluation; thus, this rule does not apply and the claim 
for an increased evaluation for a right knee disability must be 
denied.


Skin Disorder

The Veteran contends that he is entitled to a compensable 
evaluation for his skin disorder.  For the reasons that follow, 
the Boards finds he is not.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28; see also Hart, supra.

Initially, the Board notes that 38 C.F.R. § 4.118 was amended 
during the pendency of this appeal.  73 Fed. Reg. 54,708- 54,712 
(October 23, 2008).  However, the Board observes the amended 
criteria are only applicable to "applications for benefits 
received by VA on or after October 23, 2008."  Id. at 54,708.  
Thus, there is no impact on the Veteran's current claim for 
benefits, which was received by VA in March 2005.

In this case, the Veteran seeks a compensable initial evaluation 
for his skin disorder.  The Veteran's skin disorder has been 
rated as noncompensable under a general set of criteria 
applicable to the skin found at 38 C.F.R. § 4.118, Diagnostic 
Code 7813.  This Diagnostic Code provides that the skin disorder 
must be rated as either scars (Diagnostic Codes 7801, 7802, 7803, 
7804, or 7805), or dermatitis (Code 7806), depending on the 
predominant disability.  Here, the Veteran's skin disorder is 
more closely related to dermatitis than scars and will be rated 
as such. 

The Veteran has been assigned a noncompensable evaluation under 
Diagnostic Code 7806.  Under this Diagnostic Code, dermatitis or 
eczema is rated as noncompensable if less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected and, 
no more than topical therapy required during the past 12 months.  
A 10 percent rating is appropriate when at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than 6 weeks during the past 12-month period.

A 30 percent rating is provided when the skin disorder is 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected; or that requires systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of 6 weeks or more, but not constantly, during the past 
12-month period.  Id.

A 60 percent rating is provided where there is more than 40 
percent of the entire body or more than 40 percent of the exposed 
areas affected or; constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  Id.

The Veteran was afforded a VA examination in January 2009.  The 
examiner noted that the Veteran had an intermittent rash which 
was worse during the summer.  The Veteran reported that he used a 
topical corticosteroid daily for approximately 1-6 weeks out of 
the past 12 months.  The examiner reported that the percent of 
exposed areas was less than 1 percent and the percent of the 
total body area affected was less than 1 percent.  The examiner's 
ultimate diagnosis was patchy mild dermatitis, not otherwise 
specified.

The Veteran has not indicated that he uses any treatment, other 
than the topical corticosteroid, to help with his skin disorder.  
There is also no evidence that this skin disorder has caused any 
scarring.  

The Board observes that a higher rating is not warranted because 
the competent evidence of record does not demonstrate that the 
Veteran's symptomatology most closely approximates a 10 percent 
evaluation or higher.  

There is no evidence that the Veteran's skin disorder covers at 
least 5 percent of his entire body, or at least 5 percent of the 
exposed areas affected.  Furthermore, as noted above, the Veteran 
uses a topical corticosteroid to treat his skin disorder.  The 
Veteran has never indicated that he used systemic therapy.  As 
such, a compensable evaluation cannot be granted.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

The Board has considered whether any alternative diagnostic codes 
would be appropriate.  However, as noted above, since the 
service-connected disorder does not involve scars, Diagnostic 
Codes 7801-7805 are not applicable.  Also, there is no evidence 
that the Veteran's skin disorder causes disfigurement of the 
head, face or neck so Diagnostic Code 7800 is not for 
application.  Furthermore, with the exception of Diagnostic Code 
7813, the Veteran has never been diagnosed with any of the skin 
disorders listed in Diagnostic Codes 7807-7833 and thus, they are 
not applicable.

The Board acknowledges the Veteran's contentions that his skin 
disorder warrants a compensable evaluation.  However, in 
determining the actual degree of disability, an objective 
examination is more probative of the degree of the Veteran's 
impairment.  Furthermore, the opinions and observations of the 
Veteran alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.118 with respect to determining the 
severity of his skin disorder.  See Moray, supra; see also 
Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2).

Overall, the Board concludes that the evidence discussed above 
supports no more than a zero percent rating for the Veteran's 
skin disorder.  In reaching its decision, the Board considered 
the benefit-of-the-doubt rule.  However, the preponderance of the 
evidence is against an evaluation higher than zero percent, and 
therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).
According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disabilities on 
appeal with the established criteria found in the rating schedule 
for these disabilities show that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations for his disabilities.  The 
hospitalizations for his right knee disability relate to when he 
had knee surgery on it.  Additionally, there is not shown to be 
evidence of marked interference with employment due to either of 
his disabilities.  The Veteran complained at the September 2005 
VA examination that he could not stand or sit for long periods of 
time, and could not roll barrels at work.  See also March 2009 VA 
treatment record.  However, he further reported the only time he 
missed work for his right knee disability was when he had surgery 
on it.  Although the Veteran submitted a December 2009 statement 
from his private physician which requested light duty, this was 
for his left knee, which is not currently on appeal.

The Veteran contends his right knee causes pain and weakness.  He 
also contended that his skin disorder caused itchiness and 
required a topical corticosteroid.  As noted above, however, this 
amount of functional limitation has already been contemplated.  
There is no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's disability causes impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

ORDER

Entitlement to an evaluation in excess of 10 percent for a right 
knee disability is denied.

Entitlement to an initial compensable evaluation for a skin 
disorder is denied.


_________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


